

	

		II

		109th CONGRESS

		1st Session

		S. 1540

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 28, 2005

			Mr. Domenici (for

			 himself and Mr. Bingaman) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To authorize the Secretary of the Army and

		  the Secretary of the Interior to establish a program to improve water

		  management and contribute to the recovery of endangered species in the Middle

		  Rio Grande, New Mexico, and for other purposes. 

	

	

		1.Short titleThis Act may be cited as the

			 Middle Rio Grande Endangered Species

			 Collaborative Program Act.

		2.Definitions

			In this Act:

				(1)Collaborative

			 ProgramThe term

			 Collaborative Program means the Middle Rio Grande Endangered

			 Species Collaborative Program established under section 3(a).

				(2)Executive

			 CommitteeThe term

			 Executive Committee means the Executive Committee established

			 under section 4(c).

				(3)Interests in

			 land and waterThe term

			 interests in land and water includes purchases, leases, easements,

			 and agreements to provide water storage, land, or water that are obtained from

			 willing sellers, lessors, or contributors in compliance with applicable

			 Federal, State, or tribal laws.

				(4)Middle Rio

			 Grande

					(A)In

			 generalThe term Middle

			 Rio Grande means the headwaters of the Rio Chama and the Rio Grande,

			 including all tributaries, from the State line between Colorado and New Mexico

			 downstream to the elevation corresponding with the spillway crest of Elephant

			 Butte Dam at 4,457.3 feet mean sea level.

					(B)ExclusionThe term Middle Rio Grande

			 excludes the land area reserved for the full pool of the Elephant Butte

			 Reservoir.

					(5)Middle Rio

			 Grande Conservancy DistrictThe term Middle Rio Grande

			 Conservancy District means the political subdivision of the State of

			 that name, created in 1925.

				(6)Project

					(A)In

			 generalThe term

			 project means a scientific or management study, a planning,

			 design, permitting, construction, operations, maintenance, or replacement

			 activity, or the acquisition of interests in land or water.

					(B)InclusionsThe term project

			 includes—

						(i)a project begun but not completed by the

			 Endangered Species Collaborative Program before the date of enactment of this

			 Act; and

						(ii)a project recommended by the Executive

			 Committee after the date of enactment of this Act that carries out the purposes

			 described in section 3(b).

						(7)Rio Grande

			 CompactThe term Rio

			 Grande Compact means the Rio Grande Compact—

					(A)for which Congress provided consent under

			 the Act of May 31, 1939 (53 Stat. 785, chapter 155); and

					(B)that was ratified by the States of

			 Colorado, New Mexico, and Texas.

					(8)SecretaryThe term Secretary means the

			 Secretary of the Army, acting through the Chief of Engineers.

				(9)Signatory

			 memberThe term

			 signatory member means any Federal, State, or municipal agency,

			 tribe, or public or private organization that has signed the memorandum of

			 agreement described in section 4(c)(1)(C).

				(10)Silvery

			 minnowThe term silvery

			 minnow means the species Hybognathus amarus, commonly known as the Rio

			 Grande silvery minnow, a fish listed as an endangered species, as described in

			 the notice entitled Final Rule to List the Rio Grande Silvery Minnow as

			 an Endangered Species (59 Fed. Reg. 36988 (July 20, 1994)).

				(11)StateThe term State means the

			 State of New Mexico.

				(12)TribeThe term tribe means an Indian

			 pueblo or tribe that—

					(A)occupies land in the Middle Rio Grande;

			 and

					(B)is included on the list of federally

			 recognized tribes published by the Secretary of the Interior in accordance with

			 section 104 of the Federally Recognized Indian Tribe List Act of 1994 (25

			 U.S.C. 479a–1).

					(13)Willow

			 flycatcherThe term

			 willow flycatcher means the species Empidonax traillii extimus,

			 commonly known as the southwestern willow flycatcher, a migratory bird listed

			 as an endangered species, as described in the notice entitled Final Rule

			 Determining Endangered Status for the Southwestern Willow Flycatcher

			 (60 Fed. Reg. 10694 (February 27, 1995)).

				3.Collaborative

			 Program

			(a)EstablishmentThe Secretary, in collaboration with the

			 Secretary of the Interior, shall establish the Middle Rio Grande Endangered

			 Species Collaborative Program in accordance with section 4.

			(b)PurposesThe purposes of the Collaborative Program

			 shall be—

				(1)to carry out a long-term plan, including

			 projects to protect, and promote recovery of, the silvery minnow and willow

			 flycatcher in the Middle Rio Grande;

				(2)to ensure compliance with the

			 Endangered Species Act of 1973

			 (16 U.S.C.

			 1531 et seq.) while maintaining water use in the Middle Rio

			 Grande in compliance with applicable law;

				(3)to support improved water

			 management;

				(4)to allow continued water

			 development;

				(5)to benefit overall ecological

			 integrity;

				(6)to promote cooperation and collaboration in

			 implementation of protection and recovery activities between Federal and

			 non-Federal entities;

				(7)to coordinate Federal actions that promote

			 protection and recovery of the silvery minnow and willow flycatcher; and

				(8)to establish a scientific basis for

			 implementation of activities through recovery plans to ensure protection and

			 recovery of the silvery minnow and willow flycatcher.

				4.Collaborative program

			 structure

			(a)RepealSection 209 of the Energy and Water

			 Development Appropriations Act, 2004 (Public Law 108–137; 117 Stat. 1850) is

			 repealed.

			(b)EstablishmentThe Collaborative Program shall consist of

			 an Executive Committee, a Program Implementation Team, and working

			 groups.

			(c)Executive

			 Committee

				(1)In

			 generalThe Secretary, in

			 collaboration with the Secretary of the Interior shall—

					(A)not later than 180 days after the date of

			 enactment of this Act, establish an Executive Committee consisting of Federal

			 and non-Federal entities described in paragraph (2) to—

						(i)provide guidance to the Program

			 Implementation Team to develop and approve a long-term plan to carry out the

			 purposes of the Collaborative Program;

						(ii)coordinate Collaborative Program projects

			 for the recovery of the silvery minnow and the willow flycatcher with other

			 Federal and non-Federal activities in the Middle Rio Grande to achieve the

			 greatest effect and limit unnecessary duplication of efforts to the maximum

			 extent practicable;

						(iii)create, assign, and oversee tasks of the

			 Program Implementation Team and working groups as necessary to implement a

			 long-term plan and otherwise accomplish the purposes of the Collaborative

			 Program;

						(iv)develop multiyear budget priorities and

			 present funding requests to the Corps of Engineers, the Bureau of Reclamation,

			 the United States Fish and Wildlife Service, other Federal agencies, and

			 non-Federal entities; and

						(v)review work products undertaken by the

			 Collaborative Program, including development of plans, budgets, reports, and

			 requests for proposals;

						(B)consider decisions made by 3/4

			  of a quorum as the recommendation to be carried out under the

			 Collaborative Program;

					(C)develop, consistent with this Act, a

			 memorandum of agreement describing—

						(i)the goals of the Collaborative

			 Program;

						(ii)the responsibilities of the participants to

			 contribute to the success of the Collaborative Program; and

						(iii)the administrative rules, bylaws, and

			 agreements governing Collaborative Program participation; and

						(D)in cooperation with the members of the

			 Executive Committee, develop bylaws governing the operations of the Executive

			 Committee.

					(2)Membership

					(A)In

			 generalSubject to

			 subparagraph (B), the Executive Committee shall be composed of—

						(i)1 permanent voting member representing the

			 Bureau of Reclamation, appointed by the Secretary of the Interior;

						(ii)1 permanent voting member representing the

			 United States Fish and Wildlife Service, appointed by the Secretary of the

			 Interior;

						(iii)1 permanent voting member representing the

			 Corps of Engineers, appointed by the Secretary;

						(iv)upon invitation by the Secretary, other

			 voting members who have signed the memorandum of agreement described in

			 paragraph (1)(C), representing any of—

							(I)the State of New Mexico Interstate Stream

			 Commission;

							(II)the State of New Mexico Department of Game

			 and Fish;

							(III)the New Mexico Attorney General;

							(IV)the Pueblo of Santo Domingo;

							(V)the Pueblo of Sandia;

							(VI)the Pueblo of Isleta;

							(VII)the Pueblo of Santa Ana;

							(VIII)the Middle Rio Grande Conservancy

			 District;

							(IX)the Albuquerque–Bernalillo County Water

			 Authority;

							(X)an organization that represents a

			 significant portion of the environmental community; and

							(XI)an organization that represents a

			 significant portion of the farming community;

							(v)the non-Federal cochairperson elected under

			 paragraph (4); and

						(vi)upon unanimous recommendation of the

			 existing members, members representing any additional organizations that sign

			 the memorandum of agreement described in paragraph (1)(C).

						(B)Membership

			 capThe total membership of

			 the Executive Committee shall not exceed 20 members.

					(C)Quorum

						(i)In

			 generalExcept as provided in

			 clause (ii), 2/3 of the members of the Executive Committee

			 shall constitute a quorum.

						(ii)ExceptionFor purposes of subparagraphs (A) and (C)

			 of paragraph (4), 2/3 of the non-Federal members of the

			 Executive Committee shall constitute a quorum.

						(3)Federal

			 Cochairperson

					(A)In

			 generalThe Secretary of the

			 Interior shall select a Federal Cochairperson from the Department of the

			 Interior who shall—

						(i)be a nonvoting member of the Executive

			 Committee;

						(ii)convene the Executive Committee;

						(iii)develop committee agendas;

						(iv)call meetings;

						(v)schedule votes and other decisionmaking

			 processes; and

						(vi)hold the Program Implementation Team

			 accountable for assignments received from the Executive Committee.

						(B)RemovalThe Federal Cochairperson may be replaced

			 by the Secretary on a vote of no-confidence by 3/4  of a

			 quorum.

					(4)Non-Federal

			 Cochairperson

					(A)In

			 generalA non-Federal

			 Chairperson of the Executive Committee shall be elected on approval by

			 3/4  of a quorum.

					(B)DutiesThe non-Federal Chairperson shall—

						(i)be a voting member of the Executive

			 Committee;

						(ii)establish the Executive Committee agenda

			 jointly with the Federal Cochairperson; and

						(iii)lead meetings in the absence of the Federal

			 Cochairperson.

						(C)Removal

						(i)In

			 generalThe non-Federal

			 Cochairperson may be removed by the Secretary on a vote of no-confidence by

			 3/4  of a quorum.

						(ii)VacancyIf the non-Federal Chairperson is removed

			 under clause (i), the vacancy shall be filled in accordance with subparagraph

			 (A).

						(d)Program

			 implementation team

				(1)In

			 generalThe Secretary shall

			 establish a Program Implementation Team—

					(A)administered by a program manager from the

			 Corps of Engineers; and

					(B)supported by 1 representative of each

			 entity with membership on the Executive Committee that elects to provide a

			 representative.

					(2)Additional

			 staffTo support the goals of

			 the Collaborative Program, the Secretary of the Interior shall provide staff

			 for the Program Implementation Team from—

					(A)the Bureau of Reclamation;

					(B)the Bureau of Indian Affairs;

					(C)the United States Fish and Wildlife

			 Service; or

					(D)any other appropriate agency of the

			 Department of the Interior.

					(3)DutiesUnder the direction of the Executive

			 Committee, the Program Implementation Team shall—

					(A)provide administrative support for all

			 Collaborative Program operations;

					(B)not later than 1 year after the date of

			 enactment of this Act, prepare a long-term plan to carry out the purposes of

			 the Collaborative Program;

					(C)consistent with the long-term plan, prepare

			 annual revisions, annual work plans, budget requests, and activity and fiscal

			 reports;

					(D)provide information to the public

			 concerning activities of the Collaborative Program and undertake community

			 outreach;

					(E)collaborate with other efforts relating to

			 the protection and recovery of the silvery minnow and willow flycatcher carried

			 out under other Federal programs and non-Federal programs, including—

						(i)silvery minnow and willow flycatcher

			 recovery teams under the direction of the United States Fish and Wildlife

			 Service;

						(ii)Bosque and ecosystem recovery programs

			 under the United States Fish and Wildlife Service and Corps of Engineers;

			 and

						(iii)other related programs;

						(F)administer project proposal

			 processes;

					(G)administer contracts and grants, except for

			 those contracts and grants assigned to the Bureau of Reclamation;

					(H)ensure that all activities undertaken by

			 the Collaborative Program comply with applicable laws; and

					(I)undertake such other duties as are assigned

			 by the Executive Committee and necessary to carry out the Collaborative

			 Program.

					(e)Working

			 groups

				(1)In

			 generalThe Executive

			 Committee may create working groups to—

					(A)provide advice to the Executive Committee

			 and the Program Implementation Team; and

					(B)implement tasks consistent with the

			 purposes described in section 3(b).

					(2)MembershipWorking groups established under paragraph

			 (1) may consist of—

					(A)members of the Program Implementation Team;

			 and

					(B)individuals appointed by, and under the

			 direction of, the Program Implementation Team, including—

						(i)representatives appointed by the Executive

			 Committee;

						(ii)signatory members; or

						(iii)individuals contracted by the Program

			 Implementation Team.

						5.Collaborative program

			 activities

			(a)In

			 generalThe Secretary and the

			 Secretary of the Interior may—

				(1)enter into any grants, contracts,

			 cooperative agreements, interagency agreements, or other agreements that the

			 Secretary and the Secretary of the Interior determine to be necessary to carry

			 out the Collaborative Program, including interagency agreements to transfer

			 funds between agencies within the jurisdiction of the Secretary and the

			 Secretary of the Interior; and

				(2)accept or provide grants to carry out the

			 Collaborative Program.

				(b)ResponsibilitiesIn carrying out the purposes of the

			 Collaborative Program—

				(1)the Commissioner of Reclamation may—

					(A)carry out flow requirements to comply with

			 the Biological Opinion described in section 205(b) of the Energy and Water

			 Development Appropriations Act, 2005 (Public Law 108–447; 118 Stat. 2949) or

			 any modifications to the Biological Opinion and other projects relating to

			 water management, including—

						(i)acquiring interests in land and water to

			 meet minimum flow requirements;

						(ii)monitoring and gaging flows;

						(iii)pumping from the Low Flow Conveyance

			 Channel and other drains and channels to support silvery minnow and willow

			 flycatcher habitat; and

						(iv)improving monitoring and gaging;

						(B)consult with the signatory members

			 regarding opportunities and methods to accomplish the responsibilities;

					(C)coordinate implementation of all other

			 activities carried out within the Middle Rio Grande under the jurisdiction of

			 the Bureau of Reclamation with the activities of the Collaborative Program to

			 achieve the purposes of the Collaborative Program; and

					(D)construct fish passages at San Acacia

			 Diversion Dam and at Isleta Diversion Dam;

					(2)the Secretary of the Army—

					(A)may carry out and fund additional projects

			 not designated to the Commissioner of Reclamation under paragraph (1),

			 including—

						(i)actions to induce overbank flooding and

			 creation of backwaters;

						(ii)salvaging eggs;

						(iii)improving monitoring and gaging;

						(iv)performing habitat and ecosystem

			 restoration;

						(v)regeneration of native vegetation and

			 monitoring of associated water depletions;

						(vi)reconstructing a new San Marcial Railroad

			 bridge and realignment of the river channel;

						(vii)developing ways to—

							(I)increase sediment transport through Jemez

			 Canyon Dam, Galisteo Dam, and Cochiti Lake; and

							(II)address issues of contaminated

			 sediment;

							(viii)preventing salt cedar encroachment in

			 Angostura, Isleta and San Acacia reaches;

						(ix)implementing captive propagation of silvery

			 minnow, including expansion of facilities;

						(x)creating at least 2 new naturalized

			 refugia, 1 of which shall be carried out in partnership with the Bureau of

			 Reclamation, United States Fish and Wildlife Service, and Middle Rio Grande

			 Conservancy District without direct oversight by the Collaborative Program,

			 under the Silvery Minnow Off-Channel Sanctuaries Program as authorized under

			 section 6014 of the Emergency Supplemental Appropriations Act for Defense, the

			 Global War on Terror, and Tsunami Relief, 2005 (Public Law 109–13; 119 Stat.

			 283);

						(xi)monitoring silvery minnow protection and

			 recovery efforts by conducting surveys of populations and habitat above Cochiti

			 Lake;

						(xii)developing comprehensive water quality

			 assessments and managing changes in water quality;

						(xiii)conducting studies and research necessary

			 to define the needs of listed species; and

						(xiv)monitoring the effects of activities on

			 listed species;

						(B)shall implement the decisions of the

			 Executive Committee in performing the activities described in subparagraph (A);

			 and

					(C)shall coordinate implementation of all

			 other activities carried out within the Middle Rio Grande by the Corps of

			 Engineers with the activities of the Collaborative Program in order to achieve

			 the purposes of the Collaborative Program.

					(c)Limitations

				(1)Acquisition of

			 land or waterIn carrying out

			 this Act, the Secretary or the Secretary of the Interior may only acquire

			 interests in land and water.

				(2)Water

			 rightsNothing in this Act

			 preempts or affects State water law or an interstate compact governing

			 water.

				(3)ComplianceAll actions carried out in accordance with

			 this Act shall be in compliance with applicable State, Federal, or tribal

			 law.

				(4)Rio grande

			 compactNo action carried out

			 under this Act shall impair the ability of the State to meet the obligations of

			 the State under the Rio Grande compact.

				(5)State

			 lawThe Secretary and the

			 Secretary of the Interior shall carry out activities under the Collaborative

			 Program consistent with State law.

				(6)Consultation

					(A)In

			 generalConsultations between

			 governments under this Act shall be carried out between the Secretary or the

			 Secretary of the Interior and tribes prior to initiating actions that would

			 impact tribal land or water rights.

					(B)Consent

			 requirementNo action

			 involving access to, or use of, pueblo or tribal land may be carried out

			 without prior written consent of the affected pueblo or Indian tribe.

					(7)CollaborationIn carrying out this Act, the Secretary and

			 the Secretary of Interior may collaborate with or enter into contracts,

			 cooperative agreements, interagency agreements, or other agreements with, or

			 accept or provide grants to, tribes that—

					(A)are signatory members; but

					(B)are not represented on the Executive

			 Committee.

					(8)No effect on

			 certain authorityNothing in

			 this Act diminishes the authority, sovereignty, or rights of any person,

			 organization, tribe, or other governmental entity.

				(9)No effect on

			 certain duties

					(A)In

			 generalNothing in this Act

			 diminishes or impairs—

						(i)the trust relationship or responsibility of

			 the Federal Government to any tribe;

						(ii)the obligation of the Federal Government to

			 consult with the tribes on a government-to-government basis; or

						(iii)the ability of the Federal Government to

			 fund activities for the benefit of the tribes.

						(B)FundingNothing in this Act restricts the Secretary

			 or the Secretary of the Interior from funding activities in accordance with the

			 Indian trust responsibility of the Federal Government.

					(10)No effect on

			 reservoir operationsWhile

			 this Act provides additional authorization for the Secretary and the Secretary

			 of the Interior, nothing expands the discretion of the Secretary or the

			 Secretary of the Interior with respect to operating reservoir facilities under

			 the jurisdiction of the Secretary or the Secretary of the Interior in the

			 Middle Rio Grande.

				6.Reporting

			Not later than 1 year after the date of

			 enactment of this Act, and every 2 years thereafter, the Secretary and the

			 Secretary of the Interior shall submit to the Committee on Environment and

			 Public Works and the Committee on Energy and Natural Resources of the Senate

			 and the Committee on Resources of the House of Representatives a report

			 that—

				(1)describes expenditure of appropriated funds

			 and cost-share contributions;

				(2)describes activities carried out under this

			 Act; and

				(3)describes compliance with the purposes of

			 this Act.

				7.Authorization of

			 appropriations

			(a)Authorization

			 of appropriations

				(1)In

			 generalThere is authorized

			 to be appropriated to the Secretary and the Secretary of the Interior such sums

			 as are necessary to carry out this Act for each of fiscal years 2006 through

			 2015.

				(2)NonreiumbursableAmounts made available pursuant to

			 paragraph (1) shall be considered nonreimbursable Federal expenditures.

				(b)Cost

			 allocation

				(1)Activities at

			 full Federal expense

					(A)Water

			 acquisitionWater acquisition

			 and the cost of administration for water acquisition and water management by

			 the Bureau of Reclamation described in section 5(b)(1) shall be carried out at

			 full Federal expense.

					(B)AdministrationAdministration of the Collaborative

			 Program, as described in section 4(d), including the participation of Federal

			 agencies in the Program Implementation Team, shall be carried out at full

			 Federal expense.

					(2)Cost-share

					(A)In

			 generalSubject to

			 subparagraph (B), all projects or activities of the Collaborative Program not

			 described in paragraph (1) that are carried out by the Secretary or the

			 Secretary of the Interior shall require a non-Federal cost-share of 25

			 percent.

					(B)Limitation

						(i)In

			 generalThe total non-Federal

			 share required under subparagraph (A) for all projects during the period of

			 fiscal years 2006 through 2015 shall be not more than $30,000,000.

						(ii)Federal

			 expenseOn satisfaction of

			 the total non-Federal share described in clause (i)—

							(I)no further non-Federal share shall be

			 required; and

							(II)all projects and activities shall be

			 carried out at full Federal expense.

							(C)ContributionsThe cost-share under subparagraph (A) may

			 be provided as—

						(i)in-kind contributions, including

			 participation on the Program Implementation Team or in working groups, the

			 value of which shall be determined by Secretary; or

						(ii)direct cash contributions.

						(D)Programmatic

			 basisThe amount of the

			 Federal and non-Federal cost-shares shall be determined on—

						(i)a programmatic, rather than

			 project-by-project, basis; and

						(ii)a 3-year interval with excess non-Federal

			 cost-share being credited to subsequent accounting periods.

						(c)Administrative

			 costsNot more than 15

			 percent of amounts made available under subsection (a) shall be used to pay the

			 administrative costs of carrying out the Program Implementation Team

			 established under section 4(d).

			

